

117 SRES 33 IS: Supporting the contributions of Catholic schools.
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 33IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Toomey (for himself and Mr. Casey) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the contributions of Catholic schools.Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence and provide students with more than just an exceptional scholastic education;Whereas Catholic schools instill a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States;Whereas Catholic schools serve the United States by providing a diverse student population, from all regions of the country and all socioeconomic backgrounds, a strong academic and moral foundation, and of that student population—(1)22 percent of students are from racial minority backgrounds;(2)18.1 percent of students are of Hispanic heritage; and (3)24.5 percent of students are from non-Catholic families;Whereas Catholic schools are an affordable option for parents, particularly in underserved urban areas;Whereas Catholic schools produce students who are strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development;Whereas Catholic schools are committed to community service, producing graduates who hold helping others as a core value;Whereas the total Catholic school student enrollment for the 2020–2021 academic year was almost 1,650,000, and the student-teacher ratio was 12 to 1; Whereas the graduation rate of students from Catholic high schools is 99 percent, with 86 percent of graduates attending 4-year colleges;Whereas, in the 2005 pastoral message entitled Renewing Our Commitment to Catholic Elementary and Secondary Schools in the Third Millennium, the United States Conference of Catholic Bishops stated, Catholic schools are often the Church’s most effective contribution to those families who are poor and disadvantaged, especially in poor inner city neighborhoods and rural areas. Catholic schools cultivate healthy interaction among the increasingly diverse populations of our society. … Our Catholic schools have produced countless numbers of well-educated and moral citizens who are leaders in our civic and ecclesial communities.;Whereas National Catholic Schools Week was first established in 1974 and has been celebrated annually for the past 46 years;Whereas 30 percent of Catholic schools have waiting lists for admission, and new schools are opening across the United States; andWhereas the theme for National Catholic Schools Week 2021 of Catholic Schools: Learn. Faith. Excellence. Service. reflects Catholic schools’ purpose to form students to be good citizens of the world, love God and neighbor, and enrich society with the leaven of the gospel and by example of faith: Now, therefore, be it That the Senate—(1)supports the goals of National Catholic Schools Week, an event— (A)cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops; and (B)established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States;(2)applauds the National Catholic Educational Association and the United States Conference of Catholic Bishops on the selection of a theme that all people can celebrate; and(3)supports— (A)the dedication of Catholic schools, students, parents, and teachers across the United States to academic excellence; and(B)the key role that Catholic schools, students, parents, and teachers across the United States play in promoting and ensuring a brighter, stronger future for the United States. 